United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2645
                        ___________________________

                            United States of America

                             lllllllllllllllllllllAppellee

                                          v.

                               Jose Maria Murillo

                            lllllllllllllllllllllAppellant
                                   ____________

                    Appeal from United States District Court
                       for the Southern District of Iowa
                                ____________

                          Submitted: January 14, 2013
                            Filed: January 29, 2013
                                 [Unpublished]
                                ____________

Before MURPHY, ARNOLD, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

       Jose Murillo appeals from the sentence of 235 months' imprisonment that the
district court1 imposed after he pleaded guilty to possessing methamphetamine with
the intent to distribute it. See 21 U.S.C. § 841(a)(1), (b)(1)(A).

      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
       Mr. Murillo maintains that the district court incorrectly enhanced his sentence
for being a manager of an enterprise that involved five participants. See U.S.S.G.
§ 3B1.1(b). But, first of all, the record contains more than sufficient evidence to
conclude that Mr. Murillo was involved in an enterprise that involved himself,
suppliers, an assistant, and at least one other person to whom he repeatedly sold
distribution amounts. And the record also supports a finding that Mr. Murillo was a
manager because he controlled his assistant, determined his assistant's compensation,
and kept far more of the proceeds of sales in which his assistant participated than his
assistant did. See United States v. Payton, 636 F.3d 1027, 1048-49 (8th Cir. 2011),
cert. denied, 132 S. Ct. 349 (2011); United States v. Cole, 657 F.3d 685, 686-88 (8th
Cir. 2011) (per curiam); U.S.S.G. § 3B1.1 comment. (n. 4).

       Mr. Murillo also asserts that his sentence is unreasonable. But the district
court's sentence was at the very low end of the applicable guideline range, and during
sentencing the district court adverted to the considerations in 18 U.S.C. § 3553(a) that
guide the determination of an appropriate sentence. The court also heard argument
and was familiar with the defendant's sentencing memorandum, the PSR, and letters
that Mr. Murillo had submitted. We see no abuse of discretion here, and note that it
will be a very unusual case indeed where we would discern such an abuse when the
sentence imposed is within the applicable guideline range. See United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc).

      Affirmed.
                        ______________________________




                                          -2-